FILE COPY




                                   CAUSE NO. 12-14-00240-CR
                                 IN THE COURT OF APPEALS
                       TWELFTH COURT OF APPEALS DISTRICT
                                            TYLER, TEXAS
MARK ERIC EMANUEL,                           §       APPEALED FROM 3RD DISTRICT COURT
APPELLANT
                                             §       IN AND FOR

THE STATE OF TEXAS,                          §       ANDERSON COUNTY, TEXAS
APPELLEE

                                ORDER TO APPEAR AND SHOW CAUSE
       Official court reporter Ms. Helen C. Wooten recorded the proceedings in the above styled and
numbered case, and has failed to file the reporter’s record of those proceedings as set out below.
       The filing deadlines and extensions thereof are as follows:
               November 14, 2014      Reporter’s record due
               December 15, 2014      Due date after notice of past due reporter’s record
               January 19, 2015       1st Extension granted by the Court
               February 2, 2015       2nd Extension granted by the Court
               February 9, 2015       3rd Extension granted by the Court
               February 17, 2015      4th Extension granted by the Court
               March 2, 2015          Due date after warning of past due reporter’s record
               April 6, 2015          5th Extension granted by the Court
               April 20, 2015         Due date after final deadline issued by the Court
               April 21, 2015         No Action taken on reporter’s extension request
                                      Court withdrew final deadline of April 20, 2015
               April 28, 2015         Due date after final deadline issued by the Court

The reporter’s record has not been filed.
       Accordingly, as required by Rule 37.3(a)(2) of the Texas Rules of Appellate Procedure, the clerk
has referred this matter to the Court for further action. The rules provide that this Court is jointly
responsible with the trial court for ensuring that appellate records are timely filed and that we may enter
any order necessary to ensure the timely filing of the appellate record. TEX. R. APP. P. 35.3(c); TEX.
GOV’T CODE ANN. § 21.002 (Vernon 2004); Johnson v. State, 151 S.W.3d 193 (Tex. Crim. App. 2004).
       NOW, THEREFORE, IT IS ORDERED that Ms. Helen C. Wooten shall appear before this Court
at 2:00 PM on May 11, 2015, prepared to show cause to this Court why she should not be held in
                                                                                          FILE COPY

contempt for failing to obey this Court’s order of April 21, 2015, whereby she was ordered to file the
reporter’s record on or before April 28, 2015.
       Because you are subject to criminal penalties, that is, incarceration and/or a fine up to $500.00,
you have a right to counsel during these proceedings. If you desire to have counsel, counsel must be
present with you on May 11, 2015, at 2:00 PM and ready to proceed with the hearing. If you do not
have counsel with you, you should be prepared to waive your right to counsel.
       IT IS FURTHER ORDERED that the clerk of this Court shall issue a Notice to Appear and Show
Cause commanding Wooten to appear before this Court at 2:00 PM on May 11, 2015, to show cause why
she should not be held in contempt of this Court, and be punished, for failing to obey the order of this
Court dated April 21, 2015. A copy of the April 21, 2015, Order shall accompany the Notice.
       IT IS SO ORDERED ON THIS THE 30th day of April, 2015.
       WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 30th day of April
2015, A.D.
                                             CATHY S. LUSK, CLERK
                                             12th Court of Appeals



                                             By: _____________________________
                                                 Katrina McClenny, Chief Deputy Clerk

ISSUED this 30th day of April 2015.

CATHY S. LUSK, CLERK
12th Court of Appeals

By: _____________________________
    Katrina McClenny, Chief Deputy Clerk
                                                                                         FILE COPY


                         NOTICE TO APPEAR AND SHOW CAUSE

       A correct and complete copy of the Order of April 21, 2015, is attached to this Notice and fully
incorporated for all purposes.
       NOW, THEREFORE, Ms. Helen C. Wooten is hereby commanded to appear at 2:00 PM on
May 11, 2015, before the Twelfth Court of Appeals at its courtroom located on the first floor of the
Cotton Belt Building at 1517 West Front Street, Tyler, Texas, to show cause why she should not be held
in contempt of the Twelfth Court of Appeals for failing to obey this Court’s order dated April 21, 2015,
and why she should not be punished for such failure.
       GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 30th day of April
2015, A.D.
                                            CATHY S. LUSK, CLERK
                                            12th Court of Appeals


                                            By: _____________________________
                                                Katrina McClenny, Chief Deputy Clerk
                                                                                           FILE COPY


                                       OFFICER’S RETURN


        Came to hand on this        day of                , 2015, at       o’clock,   .M., and executed at
Anderson County, Texas, on the          day of               , 2015, by delivering to Ms. Helen C. Wooten
at her work address of Courthouse, 500 North Church Street, Room 30, Palestine, TX 75801 (or wherever
she may be found), the original Order and Notice to Appear and Show Cause which accompanied this
writ.
        Return must be made to this Court within five (5) days after service.
        To certify which witness my hand officially.




                                                             (Signature)




                                                             (Print or type name)




                                                             (Title)
                                                             Of Anderson, Texas
                                                                                         FILE COPY




                                  CAUSE NO. 12-14-00240-CR
                                  IN THE COURT OF APPEALS
                         TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS
MARK ERIC EMANUEL,                         §       APPEALED FROM 3RD DISTRICT COURT
APPELLANT
                                           §       IN AND FOR

THE STATE OF TEXAS,                        §       ANDERSON COUNTY, TEXAS
APPELLEE

                                      PRECEPT TO SERVE
From the State of Texas to any Sheriff, Constable or Peace Officer with jurisdiction to serve process in
Anderson, Texas, Greetings:
        You are hereby commanded to serve the accompanying copy of an Order in the above-stated
Cause on Ms. Helen C. Wooten, who can be served at Courthouse, 500 North Church Street, Room 30,
Palestine, TX 75801, Anderson County, in the State of Texas.
        Herein fail not, but of this order, and how you have executed the same, make due return within
five (5) days after service.
        WITNESS the Honorable James T. Worthen, Chief Justice, Court of Appeals, 12th Court of
Appeals District, Tyler, Texas.
        GIVEN UNDER MY HAND AND SEAL OF OFFICE at Tyler, Texas, this 30th day of April
2015, A.D.
                                           CATHY S. LUSK, CLERK
                                           12th Court of Appeals

                                           By: _____________________________
                                               Katrina McClenny, Chief Deputy Clerk


ISSUED this 30th day of April 2015.